United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT AUDIT AGENCY,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-770
Issued: November 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 27, 2009 appellant filed a timely appeal from April 2, 2008 and January 6,
2009 merit decisions that denied his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant satisfied his burden of proof to establish that he sustained
an injury in the performance of duty causally related to his federal employment.
FACTUAL HISTORY
Appellant previously filed a traumatic injury claim (Form CA-1), alleging injury on
March 6, 2006 while moving into a new office space. In a prior appeal, the Board affirmed the
Office’s decision denying appellant’s claim, finding that the evidence of record was insufficient
to establish his claim as it lacked rationalized medical opinion evidence, based on a complete and

accurate factual and medical background, establishing that he sustained an injury causally related
to his work activities on the date identified.1
On January 14, 2008 appellant, then a 48-year-old retired auditor, filed an occupational
disease claim (Form CA-2) for cervical, thoracic and lumbar sprain/strain, aggravation of
degenerative disc disease and chronic pain syndrome.2 He alleged that he first recognized his
condition and its relation to his federal employment in March 2006. Appellant alleged that
performing various employment duties for 17 years, including sitting for prolonged periods of
time caused his alleged conditions. The employing establishment controverted his claim.
Appellant submitted an April 3, 2006 report signed by Dr. Lori L. Baker, a Boardcertified diagnostic radiologist, who reported findings from a magnetic resonance imaging (MRI)
scan of appellant’s cervical spine and diagnosed appellant with multilevel degenerative disc facet
disease with significant bilateral foraminal narrowing at the C3-4 level on the right and at the
C4-5 level on the right.
By report dated August 15, 2006, Dr. Andrew G. Malcolm, Board-certified diagnostic
radiologist, reported that an MRI scan of appellant’s lumbar spine revealed mild lumbar facet
arthrosis.
Appellant submitted copies of treatment notes concerning appointments conducted
March 27 through December 4, 2006, by Dr. William L. Tontz, a Board-certified orthopedic
surgeon, who diagnosed degenerative disc disease, facet arthrosis and cervical radiculopathy.
Appellant submitted a copy of a supplemental report, also dated December 4, 2006, in
which Dr. Tontz reported that appellant’s employment duties aggravated a preexisting condition.
Dr. Tontz noted that appellant had injured “his neck and back” on March 6, 2006 while moving
furniture, books and a heavy printer into a new office. He also opined that “due primarily to the
fact that [appellant] must sit for the vast majority of the day working on the computer, his job
activities exacerbate the spinal condition from which he suffers.” Finally, Dr. Tontz concluded
that “in my professional opinion and to a degree of medical certainty, the work-related
conditions from which [appellant] suffers, combined with the work duties performed by him at
his employment with the Department of Defense, has rendered him to be temporarily totally
disabled from his date[-]of[-]injury position.”
Appellant submitted copies of notes between January 9 and March 6, 2007 in which
Dr. Tontz diagnosed cervical, thoracic and lumbar diffuse degenerative disc disease with
exacerbation and chronic pain. On February 6, 2007 Dr. Tontz opined that appellant’s
conditions were caused and exacerbated by activities he performed at work.
Appellant submitted a copy of a February 8, 2007 report, signed by Dr. Jacob E. Tauber,
a Board-certified orthopedic surgeon, who reviewed appellant’s employment duties and medical

1

T.H., 59 ECAB __ (Docket No. 07-2300, issued March 7, 2008).

2

The record reflects appellant retired on disability effective December 8, 2007.

2

history, reported findings on examination and diagnosed him with cervical degenerative disc
disease.
Appellant submitted a note dated February 29, 2008, in which he provided additional
factual information in support of his claim. He reported that his federal employment was mainly
sedentary work requiring long periods of sitting in a fixed position at a desk. Appellant noted
that his employment also involved frequent walking in factories, warehouses “and other
industrial settings.” He also reported that “whether sitting or mobile, I would sometimes have to
bend, stoop, twist or awkwardly stretch for books on shelves or files in drawers, cabinets or
storage” and, occasionally “lift and move a heavy box or two of audit files.”
Appellant noticed his spine symptoms on March 6, 2006 while moving into a new office
at work. After moving a number of items, including an HP Laser-Jet 4 printer, he experienced
pain in his neck and shoulder areas that got worse over the next several days and was
accompanied by back pain.
By decision dated April 2, 2008, the Office denied appellant’s claim because the
evidence of record was insufficient to establish the claimed medical conditions were related to
the identified employment factors.
On April 8, 2008 appellant, through his attorney, requested an oral hearing.
Appellant submitted additional medical evidence, consisting of reports from Dr. Tontz
and Dr. Tauber, who stated:
“I have made it clear that [appellant] has long[-]standing degenerative disc
disease of the cervical spine.… Please note that in developing degenerative
disease, all activities of daily living, including employment activities, play a role
in the wear and tear resulting in the formation of degenerative disease.
[Appellant] had a sedentary job in addition and sat in a fixed position for
prolonged periods of time. Occasionally, he would do lifting, reaching, and
twisting. These activities, additionally, would contribute to the development of
degenerative disease. It has, therefore, been my opinion that no one can say that
his activities of work contributed ‘0’ to his developing degenerative disease, as
everyone acknowledges that all activities contribute to the development of
degenerative disease. In point of fact, … [appellant] performed activities that
contributed to the development of degenerative disease for 17 years at a minimum
in the course of his employment. Therefore, it has been my opinion and remains
my opinion that his employment duties are at least in part responsible for the
degenerative disease of his cervical spine. It would be that the activities actually
caused a portion of his degenerative disease….
“It should be further noted that in my reports, I have indicated that the specific
work incident of March 6, 2006 did not cause his pathology, but aggravated his
underlying pathology. This underlying degenerative disease was as a result of all
of his activities of daily living in his entire life, which included his work duties
over 17 years.”

3

A hearing was conducted on August 25, 2008 during which appellant provided testimony
concerning his work activities.
By decision dated January 6, 2009, the Office’s hearing representative affirmed the
Office’s April 2, 2008 decision. The hearing representative found that the evidence of record
was insufficient to establish that appellant’s medical condition was caused by his day-to-day
employment activities or the alleged March 6, 2006 injury.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.3
Under the Federal Employees’ Compensation Act, when employment factors cause an
aggravation of an underlying physical condition, the employee is entitled to compensation for the
periods of disability related to the aggravation.4 When the aggravation is temporary and leaves
no permanent residuals, compensation is not payable for periods after the aggravation ceased.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.
ANALYSIS
Appellant identified performing various employment duties for 17 years, including sitting
for prolonged periods of time, as employment factors that caused his degenerative disc disease.
He has also alleged that moving furniture on March 6, 2006 caused his current condition. The
Board has previously found however that the medical evidence of record did not establish that
appellant’s employment duties on March 6, 2006 caused his alleged conditions. As noted above,
his burden is to establish, through production of probative rationalized medical evidence that the
identified employment factors caused his cervical degenerative disc disease, with arthrosis and
radiculopathy. The evidence of record remains insufficient to meet this burden and, therefore,
the Board finds appellant has not satisfied his burden of proof.
The medical evidence of record consists of notes and reports from Drs. Baker, Malcolm,
Tontz and Tauber. Drs. Baker and Malcolm’s reports are of little probative value on the issue of
causal relationship as they provided no medical opinion concerning how the identified
employment factors caused or aggravated the conditions diagnosed. Reports lacking an opinion
3

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

5

Id.

4

on causal relationship are of little probative value.6 As such these reports are of little probative
value and are insufficient to satisfy appellant’s burden of proof.
The majority of Dr. Tauber’s and Dr. Tontz’s reports are of little probative value on the
issue of causal relationship as they pertain to appellant’s alleged injury of March 6, 2006. The
Board finds that this evidence lacks sufficient medical rationale on the issue of causal
relationship. Accordingly, they have diminished probative value on the issue of causal
relationship.7
Dr. Tauber’s and Dr. Tontz’s most recent reports diagnosed appellant with degenerative
disc disease, facet arthrosis and cervical radiculopathy. In his report dated March 6, 2007,
Dr. Tontz opined that appellant’s cervical, thoracic and lumbar conditions were caused and
exacerbated by the activities he performed at work. However, he did not describe appellant’s
daily work activities other than noting that his job was sedentary and that he sat at his desk
working on the computer “the vast majority of the time.
Furthermore, both Dr. Tontz’s and Dr. Tauber’s reports are of little probative value
because they lack any medical explanation as to how the identified employment factors caused
or aggravated appellant’s degenerative disc disease. Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and the compensable employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
Reports lacking a medical explanation of causal relationship are of little probative value.9
Dr. Tauber asserts that appellant’s employment activities “are at least in part responsible for the
degenerative disease….” He does not explain how or why appellant’s employment duties were
partially responsible. These deficiencies reduce the probative value of Dr. Tauber’s report. As
such, these reports are of little probative value and are insufficient to satisfy appellant’s burden
of proof.
In order to establish entitlement, a claimant must provide a physician’s opinion that is
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
6

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also, Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).
7

See Daniel Deparini, 44 ECAB 657 (1993).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also, Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).

5

relationship between the diagnosed condition and the specific employment factors identified by
the claimant. Appellant has not submitted such evidence and, accordingly, the Board finds
appellant has not met his burden of proof.
CONCLUSION
The Board finds appellant has not met his burden of proof to establish that he sustained
an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT January 6, 2009 and April 2, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

